UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6038



PAUL NAGY,

                                               Plaintiff - Appellant,


     versus


A. F. BEELER, Warden, FMC Butner; BRYAN
HERBEL, Staff Psychiatrist, FMC Butner; ROBERT
COCHRAN, Staff Psychologist, FMC Butner;
MS. CALHOUN, Registered Nurse, FMC Butner;
DR. WALASIN, Physician, FMC Butner,


                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-617-5-FL)


Submitted:    March 11, 2005                 Decided:   March 25, 2005


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Paul Nagy appeals the district court’s order denying

relief on his Bivens* action under 28 U.S.C. § 1915(e)(2)(B)

(2000).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the   district   court.   See   Nagy   v.   Beeler,   No.    CA-04-617-5-FL

(E.D.N.C. filed Nov. 29, 2004; entered Dec. 9, 2004).              We deny as

moot the motion to expedite consideration of this appeal and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.               The motion to

appoint a special investigator is denied.



                                                                    DISMISSED




      *
      Bivens v. Six Unknown Named           Agents    of    Fed.   Bureau   of
Narcotics, 403 U.S. 388 (1971).

                                 - 2 -